******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
       STATE OF CONNECTICUT v. HAIDAR
            MUSTAFA ABUSHAQRA
                  (AC 36011)
                 Alvord, Prescott and Harper, Js.
          Argued May 14—officially released July 1, 2014

   (Appeal from Superior Court, judicial district of
    Hartford, geographical area number twelve, C.
                     Taylor, J.)
  Ryan P. Barry, with whom was Michael J. Dyer, for
the plaintiff in error (Capitol Bail Bonds, LLC).
   Timothy J. Sugrue, assistant state’s attorney, with
whom, on the brief, were Kevin T. Kane, chief state’s
attorney, Gail P. Hardy, state’s attorney, and Anthony
J. Spinella, assistant state’s attorney, for the defendant
in error.
                          Opinion

   PRESCOTT, J. The plaintiff in error, Capitol Bail
Bonds, LLC (Capitol), brings this writ of error1 to chal-
lenge the judgment of the trial court denying its motion
to extend the stay of a surety bond forfeiture beyond
the six month statutory period mandated in General
Statutes § 54-65a (a) (3).2 Capitol claims that the court
improperly concluded that it lacked the legal authority
to extend the stay beyond the statutory period. In deny-
ing Capitol’s motion to extend the stay, however, the
court also ruled in the alternative that, even if it had
the authority to extend the statutory stay, Capitol had
failed to present the court with a sufficient factual basis
to justify the court’s exercising any discretion it may
have had to do so. Because Capitol has not challenged
in its writ of error an independent, alternative basis for
denying Capitol’s motion to extend the stay, no practical
relief can flow from this court’s review of the single
claim that Capitol has raised, and, accordingly, we dis-
miss the writ of error as moot.
  The facts and procedural history underlying the pre-
sent writ are not in dispute. On June 14, 2011, Haidar
Mustafa Abushaqra was arrested on two separate war-
rants and charged in each warrant with committing one
count of larceny in the first degree. With respect to
each case, he was released on a separate $150,000 surety
bond executed by Capitol. On February 1, 2012, Abusha-
qra failed to appear in court as ordered, and, as a result,
the court ordered his bonds forfeited and raised his
bail to $1 million in each of his pending criminal cases.3
In accordance with § 54-65a (a) (3), the court also
ordered a six month stay on the execution of the
bond forfeiture.
   On July 23, 2012, Capitol filed motions to extend for
an additional six months the statutory stay of the bond
forfeitures, which was set to expire on August 1, 2012.
On July 31, 2012, just one day before the expiration of
the six month period, the parties appeared for argument
on the motions to extend. At the beginning of the hear-
ing, the court indicated that it had met with the parties
in chambers regarding Capitol’s motions prior to going
on the record. When the court asked counsel represent-
ing Capitol if there was anything further he wanted to
add in reference to Capitol’s motions to extend the
statutory stay, counsel informed the court that, just a
few minutes prior to the start of the hearing, Capitol
had filed a motion seeking permission to file under seal
a memorandum of law in support of its motions to
extend.4 The court noted that Capitol had waited until
the eve of the expiration of the statutory stay to file its
motion, and that the court is obligated to give the public
notice and an opportunity to be heard on all motions
to seal. See Practice Book §§ 11-20A (e) (civil matters)
and 42-49A (e) (criminal matters). In response, Capitol’s
counsel indicated that it was asking the court to ‘‘extend
the stay of the bond forfeiture, but not for ninety days,
or a hundred and twenty days, or six months like we
did last time, but just for the number of days so that
we can get this thing up on the calendar and heard.’’
   Capitol claimed during argument that it believed that
the Office of the Chief State’s Attorney also had the
authority to grant an extension of the stay beyond the
statutory period, even if the court did not, and that
Capitol’s counsel had asked the assistant state’s attor-
ney in the present case to call the Office of the Chief
State’s Attorney to request an additional twenty-one day
stay. Capitol claimed that its position was supported by
B & B Bail Bonds Agency of Connecticut, Inc. v. Bailey,
256 Conn. 209, 211, 770 A.2d 960 (2001).5 The assistant
state’s attorney explained that he did not know whether
the chief state’s attorney has the authority to unilater-
ally extend the stay, but that he would make a call to
that office if asked to do so by the court. The court
stated: ‘‘[I]t’s not my place to ask.’’
   The court proceeded to deny the motions to extend
the bond forfeiture stays, articulating two grounds for
doing so. The court first stated that ‘‘number one, from
review of the statutes and the review of the case law,
I see nothing to give me authority to extend the stay
of forfeiture past the six months. I’ve had an opportunity
in the past, not for this matter, but as part—actually
someone else’s matter, to have a discussion via e-mail
with various other Superior Court judges in reference
to this particular issue.’’ The court continued: ‘‘Now,
number two, we’ve had an opportunity to discuss
aspects of this matter outside the court between both
counsel and myself, and the bottom line problem is
that—the other problem is that counsel is unable to
provide any information in reference to . . . what
would make this motion necessary.’’6 The court never
expressly ruled on Capitol’s motion to file a memoran-
dum of law under seal in support of its motions. This
writ of error followed.
   Capitol claims that the court improperly concluded
that the court lacked the authority to grant an extension
beyond the six month period mandated in § 54-65a (a)
(3). Capitol also claims that it was error for the court
to deny its motions to extend ‘‘despite the [assistant]
state’s attorney’s consent to extend the stay, and the
[assistant] state’s attorney’s willingness to contact the
chief state’s attorney regarding extending the stay.’’7
The defendant in error, Kevin T. Kane, the chief state’s
attorney, argues that Capitol’s claims are moot because
Capitol has challenged only the court’s ruling that it
lacked authority to extend the stay, and not the court’s
alternate ground for denying the motions, namely, that
even if it had authority, Capitol failed to provide any
information justifying the court’s exercise of that
authority. With respect to the merits of Capitol’s claim,
the defendant in error takes the position that the court
lacks the authority to extend a forfeiture stay beyond
six months. We agree with the defendant in error that
no practical relief would result from our consideration
of the claims raised by the plaintiff in error, and, thus,
we dismiss the writ of error as moot.
   We first set forth the legal principles that guide our
disposition of this matter. ‘‘Mootness is a question of
justiciability that must be determined as a threshold
matter because it implicates [a] court’s subject matter
jurisdiction . . . . We begin with the four part test for
justiciability established in State v. Nardini, 187 Conn.
109, 445 A.2d 304 (1982). . . . Because courts are
established to resolve actual controversies, before a
claimed controversy is entitled to a resolution on the
merits it must be justiciable. Justiciability requires (1)
that there be an actual controversy between or among
the parties to the dispute . . . (2) that the interests of
the parties be adverse . . . (3) that the matter in con-
troversy be capable of being adjudicated by judicial
power . . . and (4) that the determination of the con-
troversy will result in practical relief to the complain-
ant. . . . [I]t is not the province of appellate courts to
decide moot questions, disconnected from the granting
of actual relief or from the determination of which no
practical relief can follow. . . . In determining moot-
ness, the dispositive question is whether a successful
appeal would benefit the plaintiff or defendant in any
way.’’ (Citations omitted; emphasis altered; internal
quotation marks omitted.) In re Jorden R., 293 Conn.
539, 555–56, 979 A.2d 469 (2009). ‘‘[If] alternative
grounds . . . unchallenged on appeal would support
the trial court’s judgment, independent of some chal-
lenged ground, the challenged ground that forms the
basis of the appeal is moot because the court on appeal
could grant no practical relief to the complainant.’’
Green v. Yankee Gas Corp., 120 Conn. App. 804, 805,
993 A.2d 982 (2010).
  Our review of the record reveals that the court denied
Capitol’s motions to extend the statutory bond forfei-
ture stay on two independent grounds. First, the court
determined that it lacked the authority to extend the
stay. Second, the court determined that, even if it had
the authority, Capitol had not provided the court with
any factual basis to support the court’s exercising its
discretion to use that authority in the present case.
Capitol does not challenge the court’s determination
that there was a lack of a factual basis for granting the
requested extensions, nor does it challenge the court’s
implicit denial of its motion to file a memorandum of
law in support of the motion under seal. Thus, even if
we were to agree with Capitol that the court had the
authority to grant a stay, there would remain an unchal-
lenged, alternate ground for affirming the judgment of
the court. Accordingly, because we cannot grant Capitol
any practical relief with respect to the claims it raised,
we dismiss its writ of error as moot.
      The writ of error is dismissed.
      In this opinion the other judges concurred.
  1
     This writ of error was filed initially with the Supreme Court, which
subsequently transferred the writ to this court in accordance with Practice
Book § 65-1.
   2
     General Statutes § 54-65a (a) provides in relevant part: ‘‘Whenever an
arrested person is released upon the execution of a bond with surety in an
amount of five hundred dollars or more and such bond is ordered forfeited
because the principal failed to appear in court as conditioned in such bond,
the court shall, at the time of ordering the bond forfeited . . . (3) order a
stay of execution upon the forfeiture for six months. . . .’’
   3
     In addition to forfeiting the bonds in this case, the court also forfeited
three additional bonds totaling $350,000 that had been executed by A OK
Bail Bonds to secure Abushaqra’s release with respect to three additional
larceny related arrests. A OK Bail Bonds subsequently filed a motion to be
released from its obligation under those bonds. In a separate writ of error
before this court, A OK Bail Bonds challenges the court’s refusal to allow
it to file a memorandum of law under seal in support of its motion for
release. See State v. Abushaqra, AC 36012.
   4
     It does not appear that a copy of the memorandum of law was lodged
with the court in accordance with Practice Book §§ 7-4B and 7-4C.
   5
     In its recitation of the facts underlying the appeal in B & B Bail Bonds
Agency of Connecticut, Inc. v. Bailey, supra, 256 Conn. 211, our Supreme
Court noted that a seven day extension beyond the six month statutory
period provided for in § 54-65a had been granted in that case by the chief
state’s attorney. We note, however, that whether the chief state’s attorney
had the authority to take such action was not an issue before the Supreme
Court in B & B Bail Bonds Agency of Connecticut, Inc., nor did that court
expressly condone the procedure followed in that case. In any event, the
Supreme Court’s factual recitation in B & B Bail Bonds Agency of Connecti-
cut, Inc., was not material to the issue that was before the trial court in
the present case, namely, whether the Superior Court had the authority to
extend the forfeiture stay in the manner requested by Capitol.
   6
     The court noted in closing that Capitol was not without remedy because
it had one year from the date forfeiture was ordered to pursue a rebate if
Abushaqra could be apprehended and presented to the court. See General
Statutes § 54-65a (b).
   7
     Despite Capitol’s assertion in its brief and at oral argument before this
court, there is nothing in the record indicating such consent. Instead, when
asked if he had anything he wanted to say on the issue of whether an
extension could be granted by the chief state’s attorney, the assistant state’s
attorney stated: ‘‘Judge, I have no idea if it’s possible because I [have] never
done this before, and this was all thrown at me this afternoon. If the court’s
asking me to call the state’s attorney’s office, I’ll do it. I have no problem
making a phone [call]. I don’t think I have the authority to do anything.’’